DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 6-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ferlin (US 2015/0251497, of record) and further in view of Lugli (US 3,513,898, of record). 
	As best depicted in Figure 1, Ferlin is directed to a tire construction comprising a pair of working crown layers 6 formed with cords inclined between 15 and 40 degrees, a pair of protective crown layers 5 formed with cords inclined between 15 and 30 degrees, and a pair of additional crown layers or hooping layers 7 formed with cords inclined at most 10 degrees (Paragraphs 32, 57, and 59).  Ferlin further states that each of the additional layers and the protective layers are formed with elastic metallic reinforcers comprising a plurality of strands (3 or 4) and a plurality of core/sheath threads within each strand (Paragraphs 69 and 71).           
	In terms of the type of elastic metallic reinforcer in the protective layers, Ferlin teaches an exemplary embodiment comprising 4 strands, each strand being formed with a 1+5 construction (Paragraph 69).  A fair reading of Ferlin, however, suggests that such a cord or reinforcer is exemplary.  This is particularly evident in view of Ferlin’s disclosure of three exemplary cords having a different number of strands and a different number of core filaments or threads within each strand (Paragraphs 40-43).  It is emphasized that each of the additional 
In such an instance, however, Ferlin fails to teach the claimed quantitative relationships.
Lugli is similarly directed to a tire construction comprising a plurality of belt layers formed with steel cords.  Lugli teaches specific dimensions between steel cords in radially adjacent belt layers as well as specific dimensions between axially adjacent steel cords within individual belt layers.  The distance a-d corresponds with an axial distance between steel cords (claimed distance P-D) and the distance a corresponds with a pitch between axially adjacent steel cords (claimed distance P).  This in turn suggests a ratio A between approximately 0.75 and approximately 1.4 (Column 2, Lines 40+), which significantly overlaps with the claimed range between 0.25 and 1.0.  Lugli teaches that such an arrangement contributes to greater resistance to impacts and ultimately improved ride comfort (Column 1, Lines 48+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Ferlin with a ratio A in accordance to the claims, in view of Lugli, for the benefits detailed 
Additionally, given that the steel cord construction of Ferlin is extremely similar to that of the claimed invention, it reasons that said construction would demonstrate extremely similar, if not the same, breaking strength (assuming the same type of common carbon type steel, for example).  Additionally, given the ratio established in the previous paragraph, the pitch values of Ferlin in view of Lugli would be expected to be similar to those of the claimed invention.  This in turn suggests ratios B that mimic those of the claimed invention.  Also, as noted above, Tables 1 and 2 simply list tire constructions having dimensions in accordance to the claimed invention and outside the claimed invention without identifying specific benefits (general statement that the extent of the areas of corrosion was significantly smaller is not sufficient to establish a conclusive showing of unexpected results).                  
Regarding claim 3, a fair reading of Ferlin suggests any number of thread diameters and thus cord diameters, including those of at least 3 mm.  It is further noted that Ferlin is broadly directed to a heavy duty tire construction and it is well recognized that absolute cord diameters are a function of the tire size and ultimately the intended use of the tire.  Also, as noted above, given that the steel cord construction of Ferlin is extremely similar to that of the claimed invention, it reasons that said construction would demonstrate extremely similar, if not the same, breaking strength.

	Regarding claim 9, Haraguchi states that at least one of the plurality of belt layers is formed with the disclosed cord.  The claimed arrangement is satisfied when the third and fourth belt layers in Figure 3 are formed with the disclosed cord (additional belt layers would be formed with conventional inextensible steel cord).  
	As to claim 11, exemplary cords of Ferlin include 3 or 4 strands (Paragraphs 41-43). 
4.	Claims 1-3, 6-9, 11, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haraguchi (JP 11-200264, of record) and further in view of Lugli.
As best depicted in Figure 3, Haraguchi is directed to a tire construction comprising a plurality of belt layers (4 depicted in Figure 3), wherein a specific steel cord is used in at least one of the belt layers (Paragraph 8).  More particularly, said cord comprises 4 strands and each strand has an L+M construction (corresponds with claimed M+K), wherein L is between 1 and 3 (Paragraph 7).  In such an instance, however, (a) Haraguchi is silent with respect to the cord angles in said belt layers and furthermore, (b) fails to teach the claimed quantitative relationships.

As to (b), Lugli is similarly directed to a tire construction comprising a plurality of belt layers formed with steel cords.  Lugli teaches specific dimensions between steel cords in radially adjacent belt layers as well as specific dimensions between axially adjacent steel cords within individual belt layers.  The distance a-d corresponds with an axial distance between steel cords (claimed distance P-D) and the distance a corresponds with a pitch between axially adjacent steel cords (claimed distance P).  This in turn suggests a ratio A between approximately 0.75 and approximately 1.4 (Column 2, Lines 40+), which significantly overlaps with the claimed range between 0.25 and 1.0.  Lugli teaches that such an arrangement contributes to greater resistance to impacts and ultimately improved ride comfort (Column 1, Lines 48+).  One of ordinary skill in the art at the time of the invention would have found it obvious to form the tire of Haraguchi with a ratio A in accordance to the claims, in view of Lugli, for the benefits detailed above.  It is noted that Tables 1 and 2 simply list tire constructions having dimensions in accordance to the claimed invention and outside the claimed invention without identifying specific benefits (general statement that the extent of the areas of corrosion were significantly smaller is not sufficient to establish a conclusive showing of unexpected results).

	Regarding claim 3, the exemplary cord constructions in Haraguchi have cord diameters greater than 3 mm (see Table 1) and spacings greater than 4 mm (see Table- distance a is at least 1.75 times a cord diameter).  Also, as noted above, given that the steel cord construction of Haraguchi is extremely similar to that of the claimed invention, it reasons that said construction would demonstrate extremely similar, if not the same, breaking strength.
	With respect to claims 6 and 12, a fair reading of Haraguchi suggests the inclusion of a plurality of sheath filaments and such would be expected to include any of the cord constructions required by the claims.  It is noted that the exemplary cord construction depicted in the figures has 6 sheath filaments and such is extremely close to the general order of filaments required by the claims.
	As to claim 8, the two outermost belt layers in Figure 3 can be viewed as “protective layers”.
.  
Response to Arguments
5.	Applicant's arguments filed June 29, 2021 have been fully considered but they are not persuasive. 
	Applicant argues that A values of at least 0.3 are not disclosed by the prior art.  The Examiner respectfully disagrees.  Lugli specifically teaches A values between 0.75 and 1.40 to provide greater resistance to impacts and ultimately improve ride comfort.  Thus, Lugli does in fact teaches ratios of at least 0.3 (the benefits of corrosion resistance outlined by Applicant would similarly be present in the cords of Ferlin or Haraguchi in view of Lugli).
	Applicant further contends that a prima facie case of obviousness has not been established in regards to a B value is at least equal to 1.1 and at most equal to 2.  The Examiner respectfully disagrees.  Given that the steel cord construction of Haraguchi is extremely similar to that of the claimed invention, it reasons that said construction would demonstrate extremely similar, if not the same, breaking strength (assuming the same type of common carbon type steel, for example).  Additionally, given the ratio established in the paragraphs above, the pitch values of Haraguchi in view of Lugli would be expected to be similar to those of the claimed invention.  This in turn suggests ratios B that mimic those of the claimed invention.  Also, as noted above, Tables 1 and 2 simply list tire constructions having dimensions in accordance to the claimed invention and outside the claimed invention without identifying specific benefits (general statement that the extent of the areas of corrosion were significantly smaller is not sufficient to establish a conclusive showing of unexpected results).       
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        July 6, 2021